Citation Nr: 0904428	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for peripheral neuropathy of the right leg.

2.  Entitlement to an initial disability rating in excess of 
30 percent for peripheral neuropathy of the left leg.

3.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the left knee.

4.  Entitlement to an increased disability rating for 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased disability rating for 
arthritis of the lumbosacral spine, with spinal stenosis, 
currently evaluated as 20 percent disabling.

7.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of service connection for peripheral neuropathy 
of the right leg.

8.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of service connection for peripheral neuropathy 
of the left leg.

9.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of entitlement to total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

10.  Entitlement to service connection for a pelvic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
August 1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2004 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was previously before the Board in February 2007.  
This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Complete paralysis of the external popliteal nerve of 
either leg has not been shown.

2.  From May 29, 2003, and throughout the rating period on 
appeal, service-connected disability of the right knee has 
been manifested by complaints of pain and functional 
impairment comparable to limitation of flexion to no less 
than 130 degrees.

3.  From January 8, 2004, and throughout the rating period on 
appeal, service-connected disability of the left knee has 
been manifested by complaints of pain and functional 
impairment comparable to limitation of flexion to no less 
than 130 degrees.

4.  The veteran's right ankle disability is productive of 
marked limited motion, but ankylosis has not been 
demonstrated.

5.  Service-connected disability of the lumbosacral spine has 
been manifested by complaints of pain and limitation of 
lumbar spine flexion to no less than 70 degrees.

6.  No document dated prior to May 29, 2003, may be construed 
as an informal claim of entitlement to service connection for 
peripheral neuropathy of the right or left leg.

7.  The record does not reflect that VA received a formal or 
an informal claim of entitlement to TDIU prior to May 29, 
2003.

8.  The evidence does not demonstrate that it was factually 
ascertainable that the veteran was unemployable as a result 
of service-connected disability, in conjunction with his 
education and occupational experience, prior to May 29, 2003.

9.  The medical evidence does not reveal a pelvic disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for peripheral neuropathy of the right leg have not 
been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8521 (2008).

2.  The criteria for an initial rating in excess of 30 
percent for peripheral neuropathy of the left leg have not 
been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8521 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the left knee have not been met 
at any time during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2008).

4.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right knee have not been met at any 
time during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2008).

5.  The criteria for a rating of 20 percent for arthritis of 
the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 
(2008).

6.  The criteria for a rating in excess of 20 percent for 
arthritis of the lumbosacral spine, with spinal stenosis, 
have not been met at any time during the rating period on 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 
(effective from September 26, 2003).

7.  The criteria for an effective date prior to May 29, 2003, 
for the award of service connection for peripheral neuropathy 
of the right leg have not been met.  38 U.S.C.A. § 5110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).

8.  The criteria for an effective date prior to May 29, 2003, 
for the award of service connection for peripheral neuropathy 
of the left leg have not been met.  38 U.S.C.A. § 5110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).

9.  The criteria for an effective date prior to May 29, 2003, 
for an award of a total rating based on individual 
unemployability due to service-connected disability, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008).

10.  A pelvic disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

By correspondence dated in October 2003, June 2004, November 
2005, March 2007, June 2007, June 2008, and August 2008 the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.

As the rating decisions on appeal granted service connection 
for peripheral neuropathy of the right and left leg 
(September 2004), and service connection for osteoarthritis 
of the left knee (March 2004), and entitlement to TDIU 
(September 2004), such claims are now substantiated.  As 
such, the filing of a notice of disagreement as to the 
initial rating and effective dates assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. 
Reg. 23353 to 23356 (April 30, 2008).  Rather, the veteran's 
appeal as to the initial rating assignment and effective 
dates assigned triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.

March 2005 and September 2005 statements of the case (SOC), 
and June 2008 and August 2008 RO letters set forth the 
relevant diagnostic codes for consideration in rating the 
veteran's service-connected disabilities, and the veteran was 
informed of what was needed to obtain a schedular rating 
above the disability evaluations that the RO had assigned.  
In March 2007 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As for the increased rating claims (right ankle, right knee, 
and lumbosacral spine) under 38 U.S.C. § 5103(a) VA must, at 
a minimum, notify a claimant that, (1) to substantiate an 
increased rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes (DC) based on "the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Id.  The Board notes that the June 2008 and 
August 2008 VCAA notice letters complied with the 
requirements of Vazquez-Flores.  In March 2006 the veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claims, the Board notes that 
a VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claim was readjudicated after such fully 
compliant notice was given, and a Supplemental Statement of 
the Case was provided in September 2008.  The Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to him.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private records.  The veteran 
has undergone VA examinations that have addressed the medical 
matters presented by this appeal.  Neither the veteran nor 
his representative has requested VA's assistance in obtaining 
any records, and have not provided VA with any information 
that would allow VA to obtain additional information.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claims.



Applicable Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the 
initial rating assigned with the grant of service connection, 
the possibility of "staged" ratings for separate periods 
during the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to these claims.

I.  Entitlement to initial disability ratings in excess of 30 
percent, each, for peripheral neuropathy of the right leg and 
left leg.

The September 2004 rating decision granted service connection 
for peripheral neuropathy of the right leg and left leg, and 
assigned a rating of 30 percent for each leg, under 
Diagnostic Code 8521, effective May 29, 2003.

Under the provisions of Diagnostic Code 8521, a 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

The evidence does show that the veteran has bilateral foot 
drop, and a September 2004 VA examination revealed that there 
was no ankle dorsiflexion, bilaterally (while not clear, 
apparently the veteran had no ankle range of motion on the 
November 2007 VA examination).  The evidence, however, does 
not show that the veteran's sensory and motor deficits of the 
right and/or left lower extremity meet, or more closely 
approximate, the criteria for complete paralysis of the 
common peroneal nerve.  While an October 2004 private 
neurologist noted that the veteran had absent nerve function 
in the peroneal nerves, and also had "devastated" peroneus 
longus and anterior tibilais muscles, that same examiner 
noted (on examination in September 2004) that the veteran had 
strength of 5/5 in the lower extremities, and also had no 
atrophy present.  At the November 2007 VA spine examination, 
the veteran was able to ambulate without an assistive device 
and was also able to squat.  Importantly, a review of the 
claims file does not reveal that the veteran's peroneal nerve 
has been severed.  In short, complete paralysis of the 
external popliteal nerve has not been shown, and the medical 
evidence of record does not establish the veteran's 
entitlement to a 40 percent rating for either lower 
extremity.

II.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the left knee, and 
entitlement to an increased disability rating for 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
is rated based on limitation of motion of the affected joint.

As for Diagnostic Code 5257, a 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating 
applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibula and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
is for assignment with marked knee or ankle disability.  In 
addition, a 40 percent evaluation is for assignment with 
evidence of nonunion of the tibia and fibula with loose 
motion requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

A May 1996 rating decision granted service connection for 
right knee arthritis, and a March 2004 rating decision 
granted service connection for left knee osteoarthritis.  The 
veteran's left and right knee disabilities are each currently 
rated as 10 percent disabling.

The competent clinical evidence of record establishes that 
knee flexion is to no less than 130 degrees, bilaterally 
(November 2007 VA joints examination), and the veteran's knee 
extension has essentially been noted to be full, bilaterally 
(January 2004 and November 2007 VA joints examinations).  
Based on the above findings, the next-higher 20 percent 
rating is not warranted under Diagnostic Code 5260 or 5261.  
In so finding, the Board has considered additional limitation 
of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The November 2007 VA joints examiner noted that the veteran 
was able to squat, and the January 2004 VA examiner noted no 
fatigability of the knees.  Therefore, even considering 
additional functional limitation due to pain, the competent 
findings do not indicate a disability picture comparable to 
having flexion limited to 30 degrees or extension limited to 
15 degrees, as is necessary in order to achieve the next-
higher 20 percent evaluation under Diagnostic Code 5260 or 
5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating for his knee disability under any 
alternate Diagnostic Code.  However, as the evidence fails to 
establish functional impairment comparable to ankylosis, even 
with consideration of pain, Diagnostic Code 5256 is not for 
application.  As frequent locking of the knees with effusion 
into the knee joint has not been shown, a 20 percent 
evaluation under Diagnostic Code 5258 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the right or left tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  In the present case, 
however, the medical findings previously discussed do not 
establish loss of knee flexion to 45 degrees, or loss of knee 
extension to a compensable degree (knee extension to no less 
than 10 degrees would have to be demonstrated).  Based on the 
above findings, a 10 percent rating is not warranted under 
either Diagnostic Code 5260 or 5261, and separate evaluations 
pursuant to VAOPGCPREC 9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the knees has not been 
shown.  VA examinations have consistently shown negative 
Lachman, Drawer, and McMurray testing.  As such, 
consideration under Diagnostic Code 5257 is not for 
application, and a separate rating for instability is not for 
application.  VAOPGCPREC 23-97.

In short, a rating in excess of 10 percent for left or right 
knee disability is not warranted.

III.  Entitlement to an increased disability rating for 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.

By rating action in May 1996, service connection for right 
ankle arthritis was established, and a rating of 10 percent 
was assigned.  The veteran's claim for an increase for right 
ankle disability was received in May 2004.

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  In this regard, under the criteria 
set forth under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the 
maximum rating for limited motion of the ankle is 20 percent, 
and such is assigned when there is marked limited motion.

Read in the light most favorable to the veteran, the Board 
notes that the November 2007 VA joints examination revealed 
that the veteran had, upon examination, little or no right 
ankle range of motion.  Based on this finding, and based on 
findings from the September 2004 VA examination that showed 
that the veteran could not dorsiflex his right ankle, the 
Board finds that the veteran's right ankle is productive of 
marked limited motion.  Accordingly, a rating of 20 percent 
(the maximum allowed under Diagnostic Code 5271) for right 
ankle arthritis is warranted.

The Board has considered the applicability of rating the 
right ankle disability under Diagnostic Code 5270, for 
ankylosis of the ankle.  In this regard, under this 
Diagnostic Code, a 30 percent evaluation is warranted when 
the ankle is ankylosed in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  VA examinations have not shown ankylosis, and even 
at the November 2007 VA joints and spine examination the 
veteran was able to walk and squat.  As the evidence of 
record does not demonstrate that the veteran's right ankle is 
anklyosed, the Board finds that a higher evaluation is not 
warranted under Diagnostic Code 5270.

Under the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 and DeLuca v Brown, 8 Vet. App. 202 (1995), where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  In the instant 
case, the findings on VA examinations do not reflect 
additional functional impairment due to pain, or repetitive 
use, comparable to ankylosis of the right ankle.  
Accordingly, a higher disability rating is not warranted 
under the provisions of 38 C.F.R. § 4.40 and § 4.45.

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the veteran's right 
ankle disability, the Board finds that a rating in excess of 
20 percent is not warranted at any time during the rating 
period on appeal.  Hart.  The Board has been mindful of the 
"benefit-of-the-doubt" rule, but, in this case, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.   See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



IV.  Entitlement to an increased disability rating for 
arthritis of the lumbosacral spine, with spinal stenosis, 
currently evaluated as 20 percent disabling.

By rating action in May 1996, service connection for 
arthritis of the lumbar spine was established, and a rating 
of 20 percent was assigned.  The veteran's increased rating 
claim for service-connected lumbar spine disability was 
received on September 9, 2003.

The Board notes that the veteran's low back disability is 
currently characterized as arthritis of the lumbosacral spine 
with spinal stenosis and lumbar radiculopathy, and the Board 
will consider (as did the RO) lumbar spine arthritis and 
lumbar spine degenerative disc disease in evaluating this 
appeal.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

Prior to September 26, 2003, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 20 percent rating 
applied where the evidence shows incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Under the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 through September 25, 
2003, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003.  Under these relevant provisions, lumbosacral strain or 
spinal stenosis warrant a 20 percent evaluation where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; and Diagnostic Code 5243 for intervertebral 
disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.

With these thoughts in mind, the Board will consider the 
veteran's back disability under the old and new criteria.  
While the application of the new criteria is effective from 
September 23, 2002 (for Diagnostic Code 5293) and September 
26, 2003, the old criteria must be considered for the entire 
period of the veteran's claim.

In looking to the old criteria, Diagnostic Code 5292, a 
review of the report of the January 2004 VA examination 
revealed range of motion of the lumbar spine of forward 
flexion to 70 degrees, backward extension to 15 degrees, 
lateral flexion to 5 degrees, bilaterally, and rotation to 25 
degrees, bilaterally.  The lumbar spine range of motion was 
limited by pain but not by resistance or fatigability.  
Interestingly, a private medical record dated in September 
2004 noted that the veteran's back range of motion was full 
and without discomfort.  The above findings essentially 
approximate, at most, moderate limitation of motion 
(consistent with that currently assigned), particularly when 
considering 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The range of motion 
findings of the lumbar spine do not, however, provide for a 
40 percent rating under Diagnostic Code 5292.

While loss of lateral spine motion with osteoarthritic 
changes, and irregularity of joint space has been shown, 
objective findings do not show that the veteran's lumbar 
spine disability is severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, or 
abnormal mobility on forced motion, and a rating in excess of 
20 percent under Diagnostic Code 5295 is not warranted.

The Board here observes that the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, can not serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  In this 
regard, the Board observes that the veteran (in the September 
2004 rating decision) has already been assigned separate 
neurological evaluations of 30 percent ratings for peripheral 
neuropathy of the lower extremities, associated with his 
service-connected low back disability.

When considering the criteria that were revised effective 
September 26, 2003, a rating in excess of 20 percent is also 
not warranted, as the veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees, thus, not 
meeting the criteria for a rating in excess of 20 percent 
under the diagnostic criteria pertinent to spinal 
disabilities effective September 26, 2003.  

As there is no demonstration of an incapacitating episode, 
the preponderance of the competent clinical evidence of 
record is against an evaluation in excess of 20 percent for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  In this 
regard, the Board notes that a February 2004 VA physician 
opined that the veteran's urologic complaints were not likely 
related to his spinal disability.

In conclusion, the evidence of record supports a rating of 20 
percent, but no higher, for lumbar spine disability 
throughout the rating period on appeal.

Conclusion to increased rating claims

The veteran's written statements and comments made during 
examinations reveal that he reports experiencing pain and 
discomfort with regard to his service-connected disabilities.  
The Board observes that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to report that he experiences certain symptoms, 
such as pain in the spine and the lower extremities.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board finds the veteran to be credible in his reports of 
the symptoms he experiences.  However, as with the medical 
evidence of record, the veteran's account of his 
symptomatology is consistent with the ratings currently 
assigned.

As the preponderance of the evidence is against higher 
ratings than those currently assigned, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).



V.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of service connection for peripheral neuropathy 
of the right leg and left leg.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

On September 9, 2003, the veteran filed a claim for an 
increased rating for his low back disability.  As a result of 
that claim, in September 2004 the veteran was granted service 
connection for peripheral neuropathy of the right leg and 
left leg, effective May 29, 2003, the date of a VA medical 
record that linked the veteran's lower extremity neuropathy 
to his service-connected low back disability.  The veteran 
has made no argument or referenced any evidence that would be 
the basis for an earlier effective date in this case.

A review of the evidence of record reveals no medical opinion 
or findings prior to May 29, 2003, that link the veteran's 
lower extremity disabilities to his service-connected lumbar 
spine disability.  

As noted, the effective date of an evaluation and award of 
compensation will be on the date of receipt of the claim, 
September 9, 2003, or the date entitlement arose, May 29, 
2003, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.400, 3.400(b)(2).  In sum, the evidence of record 
in this case provides no basis for an award of service 
connection for peripheral neuropathy of the right leg and 
left leg prior to May 29, 2003.

VI.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of TDIU

A claim for a total rating is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to such a claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).

In cases involving a claim for higher compensation, including 
due to a TDIU, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  38 C.F.R. § 3.1(p), 
3.155(a).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  In order for benefits to be 
paid under the laws administered by the VA, a specific claim 
in the form prescribed by the Secretary must be filed.  38 
C.F.R. § 3.151(a).

By a rating decision in September 2004, the RO determined 
that entitlement to a TDIU was warranted, effective May 29, 
2003, as the time at which the veteran first met the 
schedular criteria for such under 38 C.F.R. § 4.16(a).  Prior 
to the September 2004 rating decision, the veteran had not 
met the percentage rating criteria for the award of TDIU as 
set forth at 38 C.F.R. § 4.16(a) and, accordingly, VA was not 
required to construe treatment records or VA examination 
reports as informal claims for a TDIU rating.  38 C.F.R. § 
3.157(b); see also Norris v. West, 12 Vet. App. 413, 421 
(1999) (holding that an indication in a treatment record or 
examination report that a veteran is unable to engage in 
substantially gainful employment due to service-connected 
disability only constitutes a claim for individual 
unemployability when the veteran meets the schedular criteria 
for consideration of individual unemployability under 38 
C.F.R. § 4.16); see also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (noting that once a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
Board must consider TDIU).

The Board notes that the record does not reflect that the 
veteran had filed a formal claim for TDIU prior to May 2004.  
Additionally, the Board finds that the veteran's statements 
of record, prior to May 29, 2003, could not be construed as 
raising an informal claim for TDIU.  The remaining question 
before the Board, therefore, is whether it is factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability prior to May 29, 2003.

The Board notes that a May 1996 rating decision granted the 
veteran service connection for arthritis of the lumbar spine, 
right ankle, and right knee; the combined disability 
evaluation was 40 percent.  The record used by the RO in the 
May 1996 rating decision (essentially an April 1995 VA 
examination), did not discuss the veteran's employability, 
let alone his employability (or lack thereof) due to service-
connected disability.  A review of the evidence added to the 
claims file subsequent to the May 1996 rating decision 
reveals no record dated earlier than a May 29, 2003 VA 
primary physician's record.  Despite the veteran's 
unemployment since 1986 (as noted on his VA Form 21-8940), 
the Board finds that the record fails to establish the 
veteran was precluded from engaging in substantial gainful 
employment consistent with his education and occupational 
experience as a business owner (tavern operator), due to his 
service-connected disabilities, prior to May 29, 2003, even 
when considered on an extraschedular basis pursuant to 38 
C.F.R. § 4.16(b).  

The Board here observes that earlier in this decision the 
rating for the veteran's service-connected right ankle 
disability was increased from 10 to 20 percent disabling.  
The Board observes that as the effective date for such an 
increase can not be earlier than May 29, 2003, the increase 
in the rating for the right ankle disability can not provide 
a basis for an earlier effective date for the TDIU.

In sum, the effective date for the grant of the TDIU can be 
no earlier than the date when it was factually ascertainable 
that the veteran's service-connected disabilities increased 
in disability, May 29, 2003, as determined above.  38 C.F.R. 
§ 3.400(b), (o).

VII.  Entitlement to service connection for a pelvic 
disorder.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service treatment records reveal no complaints or disability 
of the pelvis, and, after a thorough review of the evidence, 
the Board can find no indication, despite examination (as 
noted by the November 2007 VA joints examiner), that the 
veteran has a current pelvic disability.  As a service 
connection claim requires, at a minimum, medical evidence of 
a current disability, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
pelvic disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).





	(CONTINUED ON NEXT PAGE)





ORDER

An initial disability rating in excess of 30 percent for 
peripheral neuropathy of the right leg is denied.

An initial disability rating in excess of 30 percent for 
peripheral neuropathy of the left leg is denied.

An initial disability rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.

A rating of 20 percent for arthritis of the right ankle is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 10 percent for osteoarthritis of the 
right knee is denied.

A rating in excess of 20 percent for arthritis of the 
lumbosacral spine is denied.

An effective date prior to May 29, 2003, for the grant of 
service connection for peripheral neuropathy of the right leg 
is denied.

An effective date prior to May 29, 2003, for the grant of 
service connection for peripheral neuropathy of the left leg 
is denied.

An effective date prior to May 29, 2003, for the grant of 
entitlement to TDIU is denied.

Service connection for a pelvic disorder is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


